          Case 1:15-mc-00040-AKH Document 1337 Filed 07/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                        x
In re AMERICAN REALTY CAPITAL           : Civil Action No. 1:15-mc-00040-AKH
PROPERTIES, INC. LITIGATION             :
                                        : CLASS ACTION
                                        :
This Document Relates To:               :
                                        :
         ALL ACTIONS.                   :
                                        x



[PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR LEAVE TO FILE UNDER
 SEAL THE EXHIBITS TO THE DECLARATION OF MISHKA FERGUSON REGARDING
  THE CLAIM ADMINISTRATION PROCESS AND REMAINING DISPUTED CLAIMS




4853-2944-5617.v1
          Case 1:15-mc-00040-AKH Document 1337 Filed 07/09/21 Page 2 of 2




         Upon consideration of Plaintiffs’ Notice of Motion and Motion for Leave to File Under Seal

the exhibits to the Declaration of Mishka Ferguson Regarding the Claim Administration Process and

Remaining Disputed Claims, (the “Motion”), IT IS HEREBY ORDERED that:

         1.         Plaintiffs’ Motion is GRANTED.

         2.         The clerk is ordered to file the materials identified in the Motion under seal.

         IT IS SO ORDERED.

DATED: _________________________                   _______________________________________
                                                   THE HONORABLE ALVIN HELLERSTEIN
                                                   UNITED STATES DISTRICT JUDGE




                                                    -1-
4853-2944-5617.v1
